Exhibit 10.1
THE ST. JOE COMPANY
2011 SHORT-TERM INCENTIVE PLAN
2011 Company Goals

  1.   Achieve the 2011 Revenue Plan and maintain a strong liquidity position.  
  2.   Advance economic development in West Bay and the region.     3.   Drive
residential builder programs and control project costs.     4.   Enhance
forestry operations to generate additional revenue and contribution by year end,
2011.

Mechanics for 2011 Short-Term Incentive Plan

1.   The Compensation Committee approves the employees participating in the Plan
and the target awards for each participant in the first quarter of the year.  
2.   Each department and segment sets their team goals in support of the broader
Company goals, which departmental goals will be approved by the Executive Team.
  3.   Actual awards under the Plan will be based on (a) the Compensation
Committee’s determination of the achievement of approved Company goals, and
(b) the mix between Company goals and management’s evaluation of the achievement
of departmental goals, as approved by the Compensation Committee, which mix is
described as follows:

  •   Executive Team awards will be 100% based upon achievement of the approved
Company goals.     •   Vice President level awards will have an achievement mix
of 75% Company goals and 25% departmental goals.     •   Manager and Director
level awards will have an achievement mix of 50% Company goals and 50%
departmental goals.

Award Mix Table

          Level   Company Goals   Department Goals Executive Team   100%   0%
Vice President   75%   25% Manager & Director   50%   50%

 



--------------------------------------------------------------------------------



 



4.   During the first quarter of 2012, the Compensation Committee will evaluate
achievement of each Company goal and the actual awards under the Plan. The
Compensation Committee will have complete discretion over the weighting and
determination of relative achievement of the Company goals based on the
Compensation Committee’s qualitative assessment of Company performance for 2011.
  5.   For the portion of Plan awards based on departmental goals, management
will assess the achievement of the departmental goals and submit the projected
bonus pool to the Compensation Committee for approval.   6.   The total range
for the payout of Plan awards is between 0% and 100% of the target awards based
on the Compensation Committee’s determination of the percentage achievement of
the Company goals and its approval of the projected awards based on the
departmental goals. The Compensation Committee, in its discretion, may choose to
pay more than 100% of the target awards for exceptional Company performance.  
7.   Individual awards for Named Executive Officers (NEOs) will be individually
approved by the Committee.

 